Citation Nr: 0027404	
Decision Date: 10/16/00    Archive Date: 10/26/00

DOCKET NO.  92-24 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California



THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel

INTRODUCTION

The veteran had active military service from March 1943 to 
March 1946 and from July 1952 to October 1965.  He died on 
February [redacted], 1992.  The appellant is his widow.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 8, 1992, rating decision by the Los 
Angeles, California, Regional Office (RO) of the Department 
of Veterans Affairs (VA) which denied service connection for 
the cause of the veteran's death.  The case was remanded by 
the Board on October 13, 1994 and again on July 7, 1999, for 
further development of the evidence to be followed by 
readjudication in light thereof.  Following the most recent 
remand, the Board undertook a further review of the 
appellant's claim in December 1999 and confirmed and 
continued its prior denial of service connection for the 
cause of the veteran's death.


FINDINGS OF FACT

1.  The veteran died in February 1992 as the result of a 
self-inflicted gunshot wound to the chest.

2.  At the time of his death, service connection was in 
effect for eczema, nummular type, rated 10 percent disabling; 
chronic nephritis, rated 10 percent disabling; and for 
leukoplakia of the left vocal cord, cirrhosis of the liver 
with biopsy scar, urethro-prostatitis, and callosities of 
both feet, each of which was rated noncompensable.

3.  The veteran was mentally unsound at the time of his 
death.

4.  At the time of his death, the veteran did not have any 
chronic acquired psychiatric disorder which was manifest in 
or related to military service.

5.  The evidence does not establish that the mental 
unsoundness that led to the veteran's suicide was proximately 
due to or the result of a service-connected disability.  

6.  The evidence does not establish that a service-connected 
disability caused or substantially contributed to mental 
unsoundness which caused or contributed to the veteran's 
death.  


CONCLUSIONS OF LAW

1.  A psychiatric disability was not incurred in or 
aggravated by service and was not proximately due to or the 
result of the veteran's service-connected disabilities.  
38 U.S.C.A. §§ 1110, 5107, 7104 (West 1991); 38 C.F.R. 
§ 3.310(a) (2000).  

2.  A service-connected disability did not cause or 
contribute substantially or materially to cause the veteran's 
death.  38 U.S.C.A. §§ 1310, 5107, 7104 (West 1991); 
38 C.F.R. § 3.312 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's service medical records contain no reference to 
complaints or findings of a psychiatric disorder.  On one 
occasion during the second period of service, in December 
1955, the veteran underwent a psychiatric evaluation which 
led to a diagnosis of "normal range (alcoholic features)"  

The veteran filed his original claim for VA disability 
benefits in December 1965.  A VA examination was performed in 
April 1966.  The veteran complained that he was extremely 
nervous and depressed.  His only elaboration of the complaint 
of nervousness was that he could not stand the noise of the 
washing machine.  Psychiatric evaluation was unsatisfactory 
because of acute alcoholism.  There was no diagnosis.  

By a rating decision of May 11, 1966, the RO granted service 
connection for eczema, nummular type, and assigned a 
30 percent rating from December 1965.  Service connection was 
also granted for chronic nephritis, rated 10 percent 
disabling; leukoplakia of the left vocal cord, postoperative 
status, rated noncompensable; cirrhosis of the liver with 
postoperative biopsy scar, rated noncompensable; urethro-
prostatitis, rated noncompensable; and callosities of both 
feet, rated noncompensable.  

A VA psychiatric examination was performed in July 1966, at 
which time the examiner found that the veteran had had a 
lifelong personality disturbance and had been emotionally 
unstable all of his life.  According to the examination 
report, when confronted with minor stress, the veteran 
responded with excitability and instability and had poorly 
controlled hostility, anxiety and guilt.  It was also 
reported that he handled anxieties by drinking.  The 
diagnosis was emotionally unstable personality with some 
anxiety handled by drinking.

The veteran underwent a private psychiatric examination in 
September 1966 by K. L. Powell, M.D.  The veteran related 
that since service he had become increasingly depressed, 
restless, irritable and unable to adjust to his present 
situation.  He had had trouble with dermatitis and had 
experienced frequent headaches, poor stress tolerance, 
decreased libido and excessive sleep.  The pertinent 
diagnostic impressions were neurodermatitis, psychoneurotic 
depressive reaction, and emotionally unstable personality 
disorder.

The veteran underwent a VA neuropsychiatric examination in 
December 1966 by a board of two psychiatrists.  According to 
the examination report, the symptoms of lethargy and 
depression described by the private physician were not in 
evidence.  The chief history obtained was of chronic 
alcoholism.  The diagnoses were chronic alcoholism and 
emotional instability reaction.

Pursuant to a May 1968 remand order by the Board, the veteran 
underwent a further psychiatric examination in 1968.  It was 
noted that he admitted to sporadic heavy drinking and to 
having been involved with the police in the past because of 
drinking.  On mental status examination he was tense and 
anxious.  He remarked that he had been nervous for many 
years.  He stated that he became easily annoyed and irritated 
and that this was why he resorted to alcohol.  The diagnosis 
was sociopathic personality disturbance, alcoholism.  The 
examiner commented that there was no correlation between the 
psychiatric disorder and a dermatological disorder and that 
they were separate unrelated entities.  

The veteran underwent a dermatological examination at the 
same time pursuant to the Board remand for the purpose of 
providing an opinion as to whether his psychiatric and 
dermatologic disorders were separate or interrelated 
disorders.  In a March 1969 addendum to the examination 
report, the examiner expressed agreement with the 
psychiatrist that there seemed to be no relationship between 
the nervous condition and the skin disease.  

By a decision dated September 29, 1969, the Board denied the 
veteran's appeal for service connection for a psychiatric 
disorder.  

The veteran underwent a VA genitourinary examination in July 
1970 and a VA dermatological examination in October 1970.  No 
psychiatric complaints or findings were reported on either 
examination.  None were recorded at a VA genitourinary 
examination in September 1971.  

The official certification of death shows that the veteran 
died on February [redacted], 1992, as a result of exsanguination due 
to a gunshot wound to the left chest.  Interatrial lymphoma, 
moderate arterionephrosclerosis and fatty liver were listed 
as other significant conditions which contributed to death 
but were not related to the immediate cause of death.  

In support of her application for dependency and indemnity 
compensation (DIC), received in March 1992, the appellant 
submitted a copy of a March 1992 statement from M. O. 
McCanne, M.D., who related that the veteran's suicide had 
been a surprise since to everyone who knew him the veteran 
was a happy outgoing person who showed no signs of  
depression.  During the last hospitalization, however, the 
veteran's demeanor changed markedly in that instead of being 
a cooperative and compliant patient, he had pulled out his 
tubing and catheter, was combative and had to be restrained.  
Dr. McCanne expressed the belief that the sudden mental 
change was due to carbon dioxide retention of emphysema 
aggravated by decreased pulmonary capacity as the result of 
fluid retention of nephrosis and pulmonary crowding of the 
enlarged liver due to hepatic cirrhosis.  He expressed the 
opinion that the veteran's confusion and depression were 
aggravated by the service-connected liver and respiratory 
disorders.  

A March 1992 statement from D. R. Kadakia, M.D., related that 
the veteran had always been cooperative and compliant but 
that during a December 1991 hospitalization he had manifested 
unusual behavior, been depressed over not being able to have 
a quality life due to worsening emphysema, abdominal pain of 
unknown etiology, and generalized weakness, and often seemed 
confused.  His lack of interest in daily routine was due to 
worsening chronic obstructive pulmonary disease (COPD) most 
likely worsened by recurrent abdominal pain which prevented 
him from breathing deeper and exercising as required.  The 
abdominal pain was probably due to nephrosclerosis.  The 
statement contained the following conclusion:  

Both nephrosclerosis and cirrhosis, 
service-related diseases, mostly worsened 
his COPD increasing his CO2 level that 
changed his personality causing confusion 
and depression making him commit suicide.  

In December 1991 the veteran was admitted to the Samaritan 
Medical Center for treatment of COPD.  After being discharged 
from another hospital he had experienced severe dyspnea at 
home and had been taken to the hospital.  A myocardial 
infarction was initially suspected.  The veteran wanted to 
leave and was uncooperative with the cardiologist.  He became 
anxious due to nicotine withdrawal.  The veteran had severe 
abdominal pain but did not take his medication.  The 
following day his wife stated that he did not want to go home 
and do Christmas work and that this was probably the reason 
for his anxiety, depression and abdominal pain.  He refused 
to see a psychiatrist or discuss his diet with a dietitian.  
The veteran was discharged home on multiple medications.  The 
final diagnoses were acute exacerbation of chronic 
obstructive pulmonary disease, acute bronchitis, 
subendocardial infarction, cardiac arrhythmia, abdominal pain 
of unknown etiology, possible irritable bowel syndrome, 
obesity and depression.  

The veteran was readmitted to the Samaritan Medical Center in 
January 1992 because he had been totally confused for several 
hours, was unable to talk properly and was mumbling without 
making sense.  He was severely dehydrated.  The next day he 
felt better and was much improved though there was some 
confusion noted.  Cardiac arrhythmia was noted.  The veteran 
was discharged from the hospital after several days with 
diagnoses of acute confusion secondary to electrolyte 
imbalance, namely, severe hyponatremia; cardiac arrhythmia; 
chronic obstructive pulmonary disease; status post severe 
dehydration; chronic abdominal pain of unknown etiology with 
possible gastritis; history of recent therapy for dependency 
to Ativan and Halcion and past history of alcohol abuse; 
allergy to penicillin and mercury; history of chronic 
microscopic hematuria; status post transurethral resection of 
prostate and urethral dilation.  

Following the first Board remand the RO obtained a 
nephrological consultation based on the clinical record.  The 
examiner found insufficient data to support the diagnosis of 
chronic nephritis and stated that laboratory findings in 1970 
did not support the diagnosis of chronic nephritis made at 
that time.  The examiner concluded that the renal condition 
had not contributed to the veteran's demise.  

The opinion of a pulmonary specialist was obtained in 
September 1997.  The examiner commented that the degree of 
functional impairment experienced by the veteran due to COPD 
during his lifetime could not be discerned from the 
information provided.  He noted that blood gases had shown no 
evidence of hypercapnia or CO2 retention and that the COPD 
was of the normocapnic type.  Therefore it was unlikely that 
the veteran's mental confusion was attributable to CO2 
retention.  The examiner concluded that there was no evidence 
to support a finding that the veteran had hypercapnic COPD 
(that is, COPD with CO2 retention) causing mental confusion.  

Following the June 1999 Board remand, the RO referred the 
case for a consultation by a pulmonary specialist, which was 
performed in September 1999.  Upon review of all service and 
post service medical records, the examiner stated that he 
found no evidence of confusion related to the veteran's 
chronic obstructive pulmonary disease and that there was no 
evidence of hypercarbia documented in the chart.  He stated 
that the confusion documented in the records was probably 
related to hyponetremia rather than the pulmonary problem.  

The case was also reviewed by a psychiatrist in September 
1999.  The examiner found that the records relating to the 
hospitalization in January 1992 did not support the inference 
that the veteran had been significantly depressed at the time 
of his discharge, the confusion reported at the hospital 
evidently being due to an electrolyte imbalance.  The 
examiner found no psychiatric link between the respiratory 
disease and depression.  The report stated that 

[i]n addition, from a psychiatric 
viewpoint, there is no basis in the 
record, nor as a matter of general 
psychiatric knowledge and experience to 
conclude that "eczema rated 10 percent 
disabling since 03/91," or "chronic 
nephritis rated 10 percent disabling 
since 10/95," would have made any 
material contribution to any depression 
resulting in the veteran's suicide in 
02/92.  Nor is there any reason to think 
that the other conditions that were 
considered non-compensable i.e. 
leukoplakia of the left vocal cord, 
cirrhosis of the liver with biopsy scar, 
urethral prostatitis and callosities of 
both feet, all rated non-compensable 
since 10/65 would have contributed 
materially to any depression resulting in 
the veteran's suicide in 02/92.  

The report also contained the following comment:  

Of all the conditions set forth in the 
record, the only one which would have 
some realistic probability of 
contributing to depression and/or suicide 
would be the 'history of recent therapy 
for dependency to Ativan and Halcion,' 
listed as diagnosis number 6 on the 
discharge summary of 01/16/92.  However, 
this condition is presumably non-
compensable and in any case is not part 
of the chain of causality proposed on 
behalf of the veteran.  

The file was reviewed by a specialist in gastroenterology in 
October 1999.  The examiner believed that although the 
veteran had carried a diagnosis of "Laennec's cirrhosis," he 
saw no basis for a diagnosis of cirrhosis or of hepatic 
encephalopathy and was not sure how such a diagnosis could 
have been established based on the findings of record.  The 
examiner found no evidence that a service-connected 
disability was a contributory cause of the veteran's death.  
The report contained the following language:  

The patient's history was one of problems 
with alcohol and intermittent psychiatric 
disorders over the succeeding years.  He 
was also troubled with chronic 
obstructive pulmonary disease.  In the 
months prior to his suicide, the patient 
had been to an alcohol detox. unit.  He 
had also been hospitalized in January of 
1992 at Samaritan Hospital with 
confusion, which was thought to be due to 
electrolyte imbalance.  Significantly, he 
was not hypercapnic at the time, leading 
one to believe that this was not a major 
problem either.  During the time of the 
admission for electrolyte imbalance, I 
see no reference to abnormal chemistries 
or any findings on...neurologic 
examination, leading one to believe that 
this was hepatic encephalopathy.  The 


patient was not described as having any 
stigmata of cirrhosis such as red palms, 
spider angiomata and the like.  He did 
not have any evidence for asterixis.  His 
confusion ultimately cleared up, with 
correction of his electrolyte imbalance.  


II. Analysis

The appellant's claim for service connection for the cause of 
the veteran's death is well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 2000) in that it is 
"a plausible claim, one which is meritorious on its own or 
capable of substantiation."  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  Once a claimant has met the initial 
burden of submitting evidence sufficient to establish a 
well-grounded claim, the VA has a duty under § 5107(a) to 
assist the claimant in developing the facts pertinent to the 
claim.  See Epps v. Gober, 126 F. 3d 1464 (Fed. Cir. 1997), 
cert. denied sub nom Epps v. West, 118 S. Ct. 2348 (1998).  
The Board and the RO have made every reasonable effort to 
obtain examination and treatment records known to exist and 
the file has been referred for five medical opinions to 
resolve medical issues arising in connection with the claim.  
Pursuant to the last Board remand the appellant was offered 
another opportunity to submit evidence in support of the 
appeal but she did not respond.  In these circumstances, the 
actions taken on the appellant's behalf must be deemed 
sufficient to satisfy the VA obligation under § 5107.  

Service connection may be established for disability which is 
shown to have been incurred in or aggravated by active 
military service. 38 U.S.C.A. §§ 1110 (wartime), 1131 
(peacetime) (West 1991 & Supp. 1998).  If the disability was 
not chronic in service, continuity of symptomatology after 
separation is required to support the claim.  38 C.F.R. § 
3.303(b) (2000).  When a disability is not initially manifest 
during service or within an applicable presumptive period, 
service connection may nevertheless be granted for a disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in or aggravated by service.  See 38 U.S.C.A. § 
1113(b) (West 1991); 38 C.F.R. § 3.303(d) (2000).  

The death of a veteran will be considered to have been due to 
a service-connected disability when the evidence establishes 
that such disability was either the principal or a 
contributory cause of death.  To establish service connection 
for the cause of the veteran's death, the evidence must show 
that disability incurred in or aggravated by service either 
caused or contributed substantially or materially to cause 
death.  For a service connected disability to be the cause of 
death, it must singly or with some other condition be the 
immediate or underlying cause, or be etiologically related.  
38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312 (2000).  

The intentional act of self-destruction is regarded under VA 
regulations as willful misconduct, but a person of unsound 
mind is incapable of forming an intent (mens rea, or guilty 
mind, which is an essential element of a crime or willful 
misconduct).  The act of suicide is itself considered to be 
evidence of mental unsoundness; therefore, where no 
reasonable adequate motive for suicide is shown by the 
evidence, the act will be considered to have resulted from 
mental unsoundness.  A reasonable adequate motive for suicide 
may be established by affirmative evidence showing 
circumstances which could lead a rational person to self- 
destruction.  38 C.F.R. § 3.302 (2000).  Since it is not 
disputed that the veteran was mentally unsound at the time of 
his suicide, a determination as to willful misconduct is not 
required.  

The veteran did not establish service connection for a 
psychiatric disorder during his lifetime.  Service connection 
for a psychiatric disorder was, in fact, denied by the RO and 
the denial was upheld by the Board in September 1969.  That 
denial is not binding on the present determination as to 
entitlement of the widow to service connection for the cause 
of death for purposes of a DIC claim because a VA regulation, 
38 C.F.R. § 20.1106 (2000), provides that "[e]xcept with 
respect to benefits under the provisions of 38 U.S.C.A. 
§ 1318..., issues involved in a survivor's claim for death 
benefits will be decided without regard to any prior 
disposition of those issues during the veteran's lifetime."  

The record shows that no acquired psychiatric disorder was 
documented during either of the veteran's periods of active 
military service.  A psychiatric evaluation was performed 
during a period of hospitalization for another disorder in 
1955 but no psychiatric disorder was found.  During service 
the veteran was treated for a skin disorder diagnosed as 
neurodermatitis and a skin disorder with this diagnosis was 
documented in VA medical records after separation.  To 
clarify whether the skin symptomatology diagnosed as 
neurodermatitis might represent a manifestation of a skin 
disorder, the veteran underwent VA psychiatric and 
dermatological examinations in 1968, but the conclusion by 
both examiners was that the skin disorder was separate and 
unrelated to a co-existing psychiatric disorder, diagnosed as 
an unstable personality disorder.  A personality disorder is 
not a disease or injury under the law.  38 C.F.R. § 3.303(c) 
(2000).  A variously classified personality disorder has been 
diagnosed on a number of occasions since service, but no 
chronic acquired psychiatric disorder having its onset during 
active military service that might have accounted for the 
mental unsoundness that led to the veteran's suicide has been 
documented.  

Although direct service incurrence for mental unsoundness may 
not be granted on the present record, service connection for 
the cause of the veteran's death may be awarded if the mental 
unsoundness is shown to have been proximately due to or the 
result of one or more of the veteran's service-connected 
disabilities, in which case it would be potentially 
recognizable as a contributory cause of death.  38 C.F.R. 
§ 3.310(a) (2000).  A contributory cause of death is 
inherently one not related to the principal cause.  In 
determining whether a service- connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially, that it combined to cause death, 
or that it aided or lent assistance to the production of 
death.  It is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  Service-connected diseases or 
injuries involving active processes affecting vital organs 
should receive careful consideration as a contributory cause 
of death, with debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death.  38 C.F.R. § 3.312(c) (2000).  

At the time of the veteran's suicide, service connection was 
in effect for eczema, rated 10 percent disabling; chronic 
nephritis, rated 10 percent disabling; and leukoplakia of the 
left vocal cord, cirrhosis of the liver with biopsy scar, 
urethro-prostatitis, and callosities of both feet, each of 
which was rated noncompensably disabling.  His health was in 
a state of considerable debilitation at that time, primarily 
as a result of severe exacerbations of COPD, acute 
bronchitis, cardiac disease (cardiac arrhythmia and 
subendocardial infarction), severe hyponetremia, abuse of 
prescribed medication, and chronic abdominal pain of unknown 
etiology (possibly gastritis), none of which were service-
connected disabilities.  The veteran also had a history of 
alcohol abuse which is not a service connectable disability 
under the law.  38 C.F.R. § 3.301 (2000).  The veteran was 
mentally confused during the two hospitalizations shortly 
before his death, and the confusion has been variously 
attributed to an electrolyte imbalance or an increased carbon 
dioxide (CO2) level.

None of the severe disorders requiring aggressive treatment 
during the months before the veteran's death is service 
connected, but the appellant has advanced a theory of 
causation, articulated by the veteran's treating physicians, 
as to how the service-connected disabilities are believed to 
have influenced the nonservice-connected disabilities in a 
manner that altered the veteran's mental state such as to 
lead him to commit suicide.  The theory as stated by 
Dr. Kadakia contains 5 links:  (1)  Nephrosclerosis and 
cirrhosis caused worsening of COPD, (2) worsening of COPD 
caused an increase in the CO2 level, (3) an increase in the 
CO2 level caused a change of personality, (4) a change of 
personality resulted in confusion and depression, and (5) 
confusion and depression caused the veteran to commit 
suicide.  The Board may not substitute its own medical 
judgment for that of a qualified medical expert.  Colvin v. 
Derwinski, 1 Vet.App. 171 (1991).  However, it is well 
established that the Board is obligated to determine the 
credibility and probative value of medical and lay evidence 
reviewed in connection with claims for benefits.  Gilbert v. 
Derwinski, 1 Vet. App 49 (1990).  In evaluating the probative 
value of medical evidence, the Court has stated, in pertinent 
part, that:  

The probative value of the medical 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. As is true with any piece of evidence, 
the credibility and weight to be attached 
to these opinions [are] within the 
province of the [Board] as adjudicators.  

Guerrieri v. Brown, 4 Vet.App. 467, 470-
71 (1993).  

The opinion statements by Dr. Kadakia and Dr. McCanne 
proposing that the service-connected cirrhosis and 
nephrosclerosis worsened the veteran's COPD and increased his 
CO2 level contain minimal supporting analysis based on the 
reported clinical data.  Therefore, the RO and the Board 
obtained additional medical 



consultations, all of which resulted in contrary opinions 
that it was unlikely that the veteran's mental confusion had 
been attributable to CO2 retention.  A conclusion to this 
effect was stated forcefully by 4 of the 5 examiners who 
independently reviewed the file.  The pulmonary examiner 
found no evidence of hypercarbia on blood gas testing or of 
confusion related to COPD.  The absence of an increased CO2 
level, if accepted, refutes links 2 and 3 from Dr. Kadakia's 
chain of causation.  

Other opinions addressed the effect of the service-connected 
disabilities as exacerbating influences on COPD.  The 
nephrological examination of October 1997 found insufficient 
evidence of a diagnosis of chronic nephritis and noted that 
the veteran's renal function in January 1992 was normal.  The 
consultation of October 1999 concluded that the record, 
including autopsy findings, did not support a finding that 
the veteran had Laënnec's cirrhosis or hepatic 
encephalopathy.  A further analysis of the alleged organic 
causes of mental confusion and depression was made by the 
psychiatric consultant in September 1999, who was unable to 
relate of the veteran's service-connected disabilities to the 
eventual development of psychiatric abnormality.  The 
psychiatric consultation found a "realistic probability" that 
Ativan and Halcion dependency was a factor contributing to 
depression and/or suicide.  Ativan and Halcion, however, were 
medications prescribed alcoholism and their use was unrelated 
to any treatment for a service-connected disability.  

Consequently, in reviewing the conflicting medical opinions 
the Board finds that the theories proposed by Dr. Kadakia and 
Dr. McCanne have less probative value than the conflicting 
analysis by the subsequent examiners.  It is important to 
note that the opinions of Dr. Kadakia and Dr. McCanne are not 
entitled to deferential treatment by virtue of the fact that 
these physicians treated the veteran.  The Court has rejected 
the "treating physician rule" that gives the opinions of 
treating physicians greater weight in evaluating claims made 
by veterans.  Guerrieri, at 473, Id.  As stated by the Court, 
"[w]hile it is true that the [Board] is not free to ignore 
the opinion of a treating physician, the [Board] is certainly 
free to discount the credibility of that physician's 
statement."  Sanden v. Derwinski, 2 Vet. App. 91, 101 (1992).  

In addition, the VA consulting opinions spelled out their 
findings with a greater degree of specificity and with 
documented medical history; clearly, their analyses benefited 
from the availability of the veteran's entire claims file.  
Aside from the mere fact of the numerical superiority of the 
opinions unfavorable to the claim, the Board finds that the 
adverse opinions have greater inherent credibility and 
probative value and must be accepted as the basis for the 
present decision in the appellant's appeal.  

It should be noted that regardless of whether the veteran's 
mental unsoundness had its origin in an organic medical 
condition, the appellant may still demonstrate that a 
service-connected disability was a contributory cause of 
death by showing that the veteran had a psychiatric disorder 
of a functional nature caused by one or more service-
connected disabilities.  A relevant fact in this regard noted 
by the VA psychiatrist was that the veteran was not depressed 
at the time of discharge from his last hospitalization in 
January 1992.  It is also relevant that according to several 
examiners, the service-connected disabilities, unlike the 
nonservice-connected disabilities, were not productive of 
significant physical impairment.  In this context, to the 
extent that the veteran was depressed over his physical 
deterioration, such depression by logical exclusion had to 
have been a response to nonservice-connected conditions.  The 
psychiatrist expressly concluded that none of the service-
connected disabilities contributed materially to any 
depression that led to the veteran's suicide in February 
1992.  

A preponderance of the evidence is therefore against the 
claim for service connection for the cause of the veteran's 
death and the benefit of the doubt rule does not apply.  
38 U.S.C.A. § 5107(b) (West 1991).  


ORDER

Service connection for the cause of the veteran's death is 
denied.



		
	G. H. Shufelt
	Member, Board of Veterans' Appeals


 

